 In the Matter of MILL B,INC.andLUMBER AND SAWMILL WORKERSUNION, LOCAL No. 2573Case No. R-1347SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 15, 1939On May 27, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that anelection by secret ballot be conducted within 15 days from the date ofthe Direction among the production and maintenance employees ofMill B, Inc., North Bend, Oregon, whose names appeared on its payroll of March 15 to 30, 1939, excluding supervisory and clerical em-ployees and those who have since quit or been discharged for cause,but including employees who did not work during such period be-cause they were ill or on vacation, to determine whether they wishedto be represented by Lumber and Sawmill Workers Union, Local2573,United Brotherhood of Carpenters and Joiners of America,American Federation of Labor, or by Lumber and Sawmill Work-ers Local No. 116, InternationalWoodworkers of America, Con-gress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on June 10, 1939, at North Bend, Oregon, under the directionand supervision of the Regional Director for the Nineteenth Region(Seattle,Washington).On June 13, 1939, the said Regional Direc-tor, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand served upon the parties an Intermediate Report Upon SecretBallot, in which he made the following findings with respect to theresults of the election :Total number of eligible voters____________________________179Total number of ballots cast______________________________172Total number of votes in favor of Lumber and SawmillWorkers Union Local No. 2573, U. B. C. J. A., A. F. L____110112 N. L. R. B. 1317.13 N. L. R. B., No. 69.613187930-39-vol 13--40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal number of votes in favor of Lumber and SawmillWorkers Local No. 116, I. W. A., C. I. O__________________62Total number of votes in favor of neither----------------0Total number of blank ballots_____________________________0Total number of void ballots_____________________________0Total number of challenged,ballots ------------------------0Total number of eligible voters not voting__________________7On June 12, 1939, Lumber and Sawmill Workers Local No. 116filed with the Regional Director objections to the election allegingas grounds that Mill B, Inc. had, prior to the election, aided andsupported the organization of the American Federation of Laboramong its employees and had discharged, demoted, and otherwisediscriminated against employees acting for the Congress of Indus-trialOrganizations.Subsequently, on the basis of an investigation,the Acting Regional Director reported to the Board that the objec-tions to the election made by Lumber and Sawmill Workers LocalNo. 116 were not supported by credible evidence and were withoutmerit.The Regional Director in the Intermediate Report certifiedthat the secret ballot was fairly and impartially conducted, that theballots cast were duly and fairly counted under his supervision, andthat statements to such effect from the tellers had been filed withhim.We have considered the objections to the election, together withthe report of the Acting Regional Director thereon, and find they donot warrant setting aside the election.The objections to the electionare hereby overruled.No objections or protest to the ballot or to said IntermediateReport were made or filed by the other parties to the proceedings.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,IT Is HEREBY CERTIFIED that Lumber and Sawmill Workers Union,Local No. 2573, United Brotherhood of Carpenters and Joiners ofAmerica, American. Federation of Labor, has been designated by amajority of the production and maintenance employees of Mill B,The., North Bend, Oregon, exclusive of supervisory and clerical em-ployees, as their representative for the purposes of collective bargain-ing, and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, Lumber and Sawmill Workers Union,Local No. 2573, United Brotherhood of Carpenters and Joiners ofAmerica, American Federation of Labor, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.